


EXHIBIT 28




EMPLOYMENT CONTRACT


Employer (“Party A”):Travelzoo (Shanghai) Media Co. Limited
Address: Room 102, Building No. 5, No.169, Mengzi Road, Huangpu District,
Shanghai 200023, China


Employee (“Party B”): Hong, Wei
Identity Card Number: 310103197309093225




Pursuant to the Labour Contract Law of the People’s Republic of China (the
“Labour Contract Law”) and relevant state and provincial/municipal regulations
and in compliance with the principles of lawfulness, fairness, equality, free
will, reaching a consensus through negotiations and good faith, the Parties
enter into this Contract.


1.     Type and Term of the Contract


Article 1.
This Contract is a fixed term employment contract with a term of three years,
running

from January 1, 2016 to December 31, 2018.


2.     Job Description and Place of Work


Article 2.     Description of Party B’s job: President, Asia Pacific.


Ms. Hong will assume the responsibilities and perform the tasks which are
typically associated with the position of a general manager of a geographic
division of a global company. Specifically, but not limited to, she will:


•
oversee and develop Travelzoo’s brand and business in China, Hong Kong, Taiwan,
Japan, Southeast Asia and Australia (referred collectively as “APAC”);

•
manage Travelzoo’s APAC businesses in accordance with Travelzoo’s official
operating budgets for APAC and worldwide as approved by Travelzoo Inc.’s board
of directors;

•
work together with the global CEO, the divisional Presidents of Europe and North
America, the CFO, and the CTO to develop a strong global brand and competitive
advantage;

•
contribute in global executive meetings to the discussion and further
development of Travelzoo’s strategy and products; and

•
be Travelzoo’s spokesperson in APAC where appropriate.



Article 3. Party B’s place of work: Primarily based in Shanghai.


3. Working Hours, and Rest and Leave


Article 4.
Party B shall work weekly from Monday to Friday.



Article 5.
Party A shall stringently comply with state regulations on vocation and
overtime. If overtime is genuinely needed for reasons of production or
operation, it shall hold consultations with Party B to determine overtime
matters.

    
Party B shall during the Term be entitled to paid leave of absence of 20 Working
Days (in addition to the usual public holidays) in each complete holiday year
worked (and pro-rata for part of each holiday year worked), which shall be taken
by the Party B at such time or times as shall be approved by the Party A.
Accrued paid leave may be carried forward to the next holiday year up to a
maximum of 10 Working Days.


4. Remuneration & Expenses


Article 6.
As remuneration for her services, Party B shall be entitled to a base salary at
the rate of RMB 2,300,000 per calendar year (or such other rate as may from time
to time be agreed in writing).







--------------------------------------------------------------------------------




In addition to the base salary, Party B shall be eligible for a performance
bonus (“Performance Bonus”) of up to a maximum of RMB 200,000 per quarter based
upon the criteria set forth in Exhibit A of this Agreement.


In addition, Party B shall receive a one-time bonus of RMB 1,001,700 to be paid
within fourteen (14) days upon signature of this Agreement.


Should Party B request to attend a business graduate program, upon the consent
and approval by Party A of the school and program, Party A agrees to sponsor
Party B and pay for the costs of such business graduate program.


Article 7.
Party A shall pay Party B’s wage in full in cash on the last working day of each
month. The Salary shall accrue from day to day and be payable by equal monthly
installments in arrears in accordance with the normal payroll practices of Party
A, provided that if the employment terminates on a date before the end of a
month, the Salary for that month shall be in proportion to the number of days
for which the Party B was employed that month.



Article 8.
Party B’s contribution to Income Tax and Social Insurance shall be deducted by
Party A from total remuneration.



Party B hereby authorizes Party A to deduct from any remuneration accrued and
due to him under the terms of this Contract (whether or not actually paid during
the Appointment) or from any pay in lieu of notice:


- any overpayment of salary or expenses or payment made to the Party B by
mistake
or through any misrepresentation;


- any undisputed debt presently payable by the Party B to the Party A or any
Group
Company; and


- any Party B’s contribution to pension fund or provident fund as adopted by the
Party
A from time to time.


Article 9.
The Salary shall be reviewed by Party A not less than annually. Such review does
not guarantee an increase in Salary. Party A may adjust the Salary level,
payment regulation or Party B’s title and job duties from time to time; under
such conditions Party A may review and adjust the total remuneration for Party
B.



Article 10.
If longer working hours or overtime during vacations and public holidays are
required by Party A, Party B shall be entitled to compensatory time off or such
payments in lieu.



Article 11.
Party A shall repay to Party B all reasonable travelling, hotel and other
expenses properly incurred by the Party B in connection with the performance of
the duties of Party B under this Contract, subject to Party B having delivered
to the Party A vouchers or evidence of payment of such expenses as Party A may
from time to time require.

Article 12.
Party B shall also be entitled to participate in or receive such benefits under
Party A's employee benefit plans and policies and such other benefits which may
be made available as in effect from time to time and as are provided to
similarly situated employees of Party A, subject in each case to the generally
applicable terms and conditions of the plans and policies in question.



5. Social Insurance


Article 13.
Party A shall enroll Party B in social insurance in accordance with relevant
state and municipal regulations on social insurance.



Article 14.
If Party B contracts an illness or sustains a non-work related injury, his/her
wages, illness subsidy and medical benefits during sick leave shall be handled
in accordance with relevant state and municipal regulations.



Article 15.
If Party B contracts an occupational disease or sustains a work related injury,
his/her wages and occupational injury insurance benefits shall be handled in
accordance with relevant state and municipal regulations.







--------------------------------------------------------------------------------




6. Labor Protection, Working Conditions and Prevention of Occupational Hazards


Article 16.
Party A has established a sound production process procedure, and formulated
operational rules, work rules and a work safety and hygiene system and the
standards therefor. If the job could give rise to occupational hazards, Party A
shall perform its obligation of informing Party B of the same and duly carry out
the work to prevent such occupational hazards arising in the course of work.



Article 17.
Party A shall provide Party B with the necessary working conditions and a safe
and hygienic work environment and shall, in light of the particularities of the
enterprise’s production and operation and in accordance with relevant
regulations, issue Party B labor protection articles and heat stroke prevention
and temperature reduction articles.



Article 18.
Party A shall, based on its own particularities, systematically educate and
train Party B in political thought, professional ethics, vocational technology,
work safety and hygiene and relevant rules and regulations, so as to enhance
Party B’s level of ideological consciousness and professional ethics and his/her
professional skills.



Party B shall earnestly participate in the necessary education and training
organized by Party A.


7. Performance and Amendment of the Employment Contract


Article 19.
Party A shall provide Party B with an appropriate place of work, working
conditions and job as agreed, and punctually pay Party B her work remuneration.
Party B shall conscientiously perform her work duties and personally complete
her work tasks specified herein.



Article 20.
The Parties may amend the provisions hereof, if they reach a consensus thereon
through consultations, and shall provide for the same in writing.







8. Termination of the Labour Contract


Article 21.
Without prejudice to any other rights or causes of action available, this
Contract can be terminated by either Party A or Party B in accordance with the
Labour Contract Law of the People’s Republic of China, the Detailed Implementing
Rules for the Labour Contract Law of the People’s Republic of China and relevant
state and municipal regulations and without having to give any good cause on or
after the Commencement Date by either:



Party B shall be giving to the other party hereto three month's notice in
writing, except (a) during the first month of employment, when either party
hereto may terminate this Contract without notice or payment in lieu of notice;
and (b) during the second and third months of employment, when termination will
be subject to seven days' notice in writing given by either party hereto; or


Party B shall be giving to the other party hereto notice in writing less than
that, if any, required by Company provided that the party serving the notice
shall pay to the other party a sum equal to the Salary in respect of that part
of the period of notice required by Company which has not been given to the
other party; or


Party B shall be making payment to the other party hereto of a sum representing
the Salary in lieu of the notice, if any, required by Company.


Article 22.
Without prejudice to any other rights or causes of action available to Party A,
this Contract shall be subject to immediate termination by Party A by summary
notice in writing without compensation if:



- Party B shall be guilty of any gross misconduct or wilful neglect of her
duties
hereunder;


- Party B shall commit any material breach or non-observance or, after having
been given warning in writing, any repeated or continued breach (after receipt
of prior notification of the previous breach(es) from the Party A) or
non-observance of any of her duties or any of her express or implied obligations
arising from the Appointment or otherwise;




--------------------------------------------------------------------------------






- Party B shall be guilty of conduct or shall permit or suffer events, which, in
the reasonable opinion of the Party A, is likely to bring the Party A or any
Group Company into disrepute;


- Party B shall commit any act of fraud or dishonesty (whether or not connected
with the Appointment) or any act which, in the reasonable opinion of the Party
A, adversely affects her ability properly to carry out her duties;


- Party B is convicted of a criminal offence (other than an offence which in the
reasonable opinion of Party A does not affect her position in the Party A); or


- Party B persistently refuses to carry out any lawful order given to him in the
course of her employment or persistently fails to diligently attend to her
duties under this Contract.


Article 23.
Upon termination or ending of the Labour Contract, Party A shall issue Party B a
proof of termination or ending of the Labour Contract and carry out for Party B
the procedures for the transfer of his/her file and social insurance
relationship within 15 days.



Article 24.
Party B shall carry out work handover procedures as agreed by the Parties. If
severance pay is to be paid, the same shall be paid after completion of the work
handover procedures.



9. Supplementary Terms and Special Provisions


Article 25.
Party B’s period of service with Party A shall run from January 1, 2016 to
December 31, 2018.



Article 26.
Party B’s non-compete term shall run from January 1, 2019 to December 31, 2019,
unless this Agreement is terminated earlier and the non-compete term shall run
for one-year following the date of termination. Scope of the non-compete
restriction: internet media related positions.



10. Liability for Breach of Contract


Article 27.
If Party A violates the Labor Law, Labour Contract Law or other such relevant
law in terminating or ending this Contract or if an invalid contract is
concluded due to a reason attributable to Party A, thereby causing damage to
Party B, it shall be liable for damages to the extent of the losses incurred.



Article 28.
If Party B violates the Labor Law, Labour Contract Law or other such relevant
law in terminating this Contract or if an invalid contract is concluded due to a
reason attributable to Party B, thereby causing damage to Party A, she shall be
liable for damages to the extent of the losses incurred.



Article 29.
If Party B breaches the provision on the service term, the liquidated damages
that he/she is required to bear shall be: determined based on the service term.



Article 30.
If Party B breaches the non-compete provision, the liquidated damages that
he/she is required to bear shall be: Five Hundred Thousand Yuan Renminbi.



11. Handling of Labor Disputes


Article 31.
In the event of a dispute arising from the performance of this Contract, the
Parties may apply to Party A’s labor dispute mediation committee for mediation.
If mediation is unsuccessful, an application for arbitration may be made to the
labor dispute arbitration commission.























--------------------------------------------------------------------------------




12. Miscellaneous


Article 32.
For matters not covered herein or if the provisions on labor standards are in
conflict with future relevant state or municipal regulations, matters shall be
handled in accordance with relevant regulations.



Article 33.
This Contract is made in two counterparts, of which the Parties shall each hold
one counterpart. This Contract shall enter into effect once signed and sealed by
the Parties.



Article 34.     The Appendices to this Contract are as set forth below:


     (i) Non-Disclosure Agreement


     (ii) Training Agreement


     (iii) Employee Handbook


EMPLOYER (PARTY A)
By:     
Title:     
Date:     


EMPLOYEE (PARTY B)
        
Vivian Hong


Date:     
























--------------------------------------------------------------------------------




EXHIBIT A
The following schedule applies for calculating a Performance Bonus. As set forth
in Article 2 of the Agreement, APAC consists of Travelzoo in China, Hong Kong,
Japan, Taiwan, Southeast Asia and Australia. Targets are set in the official
operating budget as approved by the board of directors of Travelzoo Inc.
Criteria
Amount
APAC revenue target for the quarter met AND there are no more than two
Significant Customers AND no Significant Customer accounts for 15% or more of
APAC revenue for the quarter AND Significant Customers together do not account
for more than 25% of APAC revenue.
If actual revenues are 100% or more of the APAC revenue target, the bonus is RMB
50,000.
APAC operating income target for the quarter met per the official annual
operating budget.
If APAC operating income is 100% or more, the bonus is RMB 50,000.
APAC new members target for the quarter met.
If the actual APAC new members target is met, the bonus is RMB 50,000.
Discretionary.
Up to RMB 50,000.
Total max. Performance Bonus per quarter.
Up to RMB 200,000.



“Significant Customer” means, for any quarter, a customer that, together with
its affiliates, accounts for 10% (round to the nearest 1%) or more of the
Company’s APAC consolidated revenue for the quarter.
Any bonus payments, if applicable, shall be made 45 days following a fiscal
quarter of the Company and will be subject to the usual and applicable
withholding and payroll taxes. Party A reserves the right to amend or
discontinue the Performance Bonus at any time. Party A shall notify Party B of
any changes to the Performance Bonus in writing. The Global Chief Executive
Officer shall determine, in their sole discretion, if the criteria are met and
whether, if any, Performance Bonus shall be paid.




